RODGERS, Senior Judge.
Concerned Citizens of Menallen Township and the Fayette County Historical Society appealed from an order of the Court of Common Pleas of Fayette County. The Township of Menallen likewise appealed from the same common pleas court order that affirmed the decision of the Fayette County Zoning Hearing Board (ZHB) granting a special exception to Three-C Mining Inc. for an open pit limestone mining operation. The two appeals were consolidated by this Court by order, dated October 24,1995.
The issues raised before this Court on appeal are identical to those raised before the trial court; i.e., whether the ZHB’s grant of the special exception would create a substantial threat to the health, safety and welfare of the community and jeopardize the aesthetical and historical significance of an historical landmark. Our review of both the *1228record and relevant case law indicates that the trial court correctly disposed of the issues and, accordingly, we affirm on the able and well-reasoned opinion of the Honorable James E. Buckingham, Specially Presiding, in Concerned Citizens of Menallen Township v. Three-C Mining, Inc. (Fayette Nos. 1870, 1882 and 1888 of 1993 G.D., Opinion and Order filed July 19,1994), — Pa.D. & C.4th -(199-)).

ORDER

NOW, December 20,1995, the order of the Court of Common Pleas of Fayette County, dated July 19,1994, is affirmed.